PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lyft, Inc.
Application No. 16/289,044
Filed: 28 Feb 2019
For: SYSTEMS AND METHODS FOR IMMEDIATE MATCHING OF REQUESTOR DEVICES TO PROVIDER DEVICES
:
:
: 	DECISION ON PETITION
:	FOR SUSPENSION OF
:	ACTION UNDER
:	37 CFR § 1.103(a)
:	


This is a decision on the “Request for Suspension of Action” filed on March 18, 2022 requesting a six month suspension of action under 37 CFR § 1.103(a). 

The petition is DISMISSED. 

Background

On January 20, 2021, Petitioner requested a 36 month deferral of examination under 37 CFR § 1.103(d).
On February 9, 2021, the request for deferral of examination was granted.
On March 18, 2022, Petitioner filed the instant petition requesting a six month suspension of action under 37 CFR § 1.103(a).


Discussion

A grantable petition for suspension of action under 37 CFR § 1.103(a) requires: 

1) A showing of good and sufficient cause for suspension of action; and
2) The fee set forth in 37 CFR § 1.17(g), unless such cause is the fault of the Office. 

The instant petition requests a six month suspension of action.  The request is “due to disruption caused by global pandemic.”  

Petitioner has not explained with any particularity how the “global pandemic” has impacted the Petitioner or the instant application.  Petitioner’s general statement does not provide a “showing of good and sufficient cause” as required by 37 CFR § 1.103(a) because the statement does not show an impact to Petitioner’s ability to prosecute the instant application.  Accordingly, the request is dismissed.


Conclusion

In view of the above, Petitioner’s request on March 18, 2022 is DISMISSED.

The application remains in active status.

Any inquiries related to this decision may be directed to Kevin Flynn, Quality Assurance Specialist, at (571) 270-3108.



/TARIQ R HAFIZ/______________________
Tariq Hafiz
Technology Center 3600
(571) 272-5350

/KHF/ 5/17/2022